                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



In re:                                            Case No. 17-17361-aih

RICHARD M. OSBORNE,                               Chapter 7

                       Debtor.                    Judge Arthur I. Harris


  FIRST NATIONAL BANK OF PENNSYLVANIA’S LIMITED RESPONSE TO
     THE MOTION OF THE UNITED STATES TRUSTEE FOR ENTRY OF AN
              ORDER CONVERTING CASE TO A CHAPTER 7

         Now comes First National Bank of Pennsylvania (“FNBPA”), by and through its

undersigned counsel, and hereby responds to the Motion of the United States Trustee for Entry of

an Order Converting Case to a Chapter 7 [Docket No. 439] (the “Motion to Convert”). In

support, FNBPA states as follows:

         In general, FNBPA does not object to the relief requested by the United States Trustee

(the “UST”) in the Motion to Convert. However, on December 11, 2018, FNBPA filed a Motion

to Appoint a Chapter 11 Trustee [Docket No. 309] (the “Trustee Motion”), and an evidentiary

hearing to consider the Trustee Motion currently is scheduled to take place on July 3, 2019. In

the Trustee Motion, FNBPA sets forth a number of reasons why it believes that cause exists for

the appointment of a chapter 11 trustee and/or that the appointment of a trustee is in the best

interests of creditors. Some of those reasons include (among other things) the Debtor’s failure to

disclose certain assets and transfers on his Schedules of Assets and Liabilities and Statement of

Financial Affairs, the Debtor’s failure to keep corporate formalities between the various entities

that he owns and his commingling of funds, the Debtor’s attempt to waive his automatic stay to

purchase estate property at sheriff’s sale, and the Debtor’s acrimony toward creditors.




17-17361-aih      Doc 452    FILED 05/30/19       ENTERED 05/30/19 23:58:12           Page 1 of 5
          “The point of bankruptcy is to marshal assets in a way that maximizes their value for the

benefit, primarily, of creditors . . . When a debtor remains in possession of his businesses and

properties in a chapter 11 case, he does so as a fiduciary for those creditors.” In re Futterman,

584 B.R. 609, 618-19 (Bankr. S.D.N.Y. 2018). As is more fully explained in the Trustee Motion,

the Debtor in this case consistently has demonstrated that he is incapable of acting, or is

unwilling to act, as a fiduciary for his creditors. In addition, this case has been pending for nearly

18 months and no disclosure statement or plan of reorganization has been filed. Nor does it

appear that any disclosure statement or plan of reorganization will be filed in the foreseeable

future.

          The distinguishing factor between the appointment of a chapter 11 trustee and conversion

of a case to chapter 7 is the expanded possibility of a chapter 11 trustee, using independent

judgment and good management to direct the affairs of the estate, including any on-going

business operations in order to maximize the recovery for the creditors and the estate. See, In re

Sydnor, 431 B.R. 584 (Bankr. D. Md. 2010). Because it appears that the Debtor has some on-

going business operations and that the Debtor has income and assets that could be utilized to

potentially propose a plan of reorganization, the interests of creditors and the estate would better

be served by the appointment of a chapter 11 trustee as opposed to conversion of the case to

chapter 7.

          Wherefore, based upon all of the foregoing, FNBPA requests the entry of an order

appointing a chapter 11 trustee and for such other and further relief as is proper under the

circumstances.




                                                  2


17-17361-aih       Doc 452     FILED 05/30/19         ENTERED 05/30/19 23:58:12          Page 2 of 5
                                     Respectfully submitted,

                                     /s/Heather E. Heberlein
                                     Matthew H. Matheney (0069974)
                                     Gregory P. Amend (0081247)
                                     Nathaniel R. Sinn (0088467)
                                     Heather E. Heberlein (0083828)
                                     Buckingham, Doolittle & Burroughs, LLC
                                     1375 E. 9th Street, Suite 1700
                                     Cleveland, Ohio 44114
                                     Telephone: (216) 621-5300
                                     Facsimile: (216) 621-5440
                                     Email: mmatheney@bdblaw.com
                                            gamend@bdblaw.com
                                            nsinn@bdblaw.com
                                            hheberlein@bdblaw.com

                                     COUNSEL FOR FIRST NATIONAL BANK OF
                                     PENNSYLVANIA




                                          3


17-17361-aih   Doc 452   FILED 05/30/19       ENTERED 05/30/19 23:58:12   Page 3 of 5
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 30, 2019, true and correct copies of the
First National Bank of Pennsylvania’s Limited Response to the Motion of the United States
Trustee for Entry of an Order Converting Case to a Chapter 7 are being served via the Court’s
Electronic Case Filing System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:


      Gregory P. Amend gamend@bdblaw.com, grichards@bdblaw.com
      Alison L. Archer alison.archer@ohioattorneygeneral.gov,
       Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
       noland@ohioattorneygeneral.gov
      Richard M. Bain rbain@meyersroman.com,
       mnowak@meyersroman.com;jray@meyersroman.com
      Adam S. Baker abakerlaw@sbcglobal.net,
       adam@bakerlaw.us;abakerlaw@gmail.com
      Austin B. Barnes abarnes@sandhu-law.com, bk1notice@sandhu-law.com
      Robert D. Barr rbarr@koehler.law, rbarr@koehler.law
      David T. Brady DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com
      LeAnn E. Covey bknotice@clunkhoose.com
      Richard W. DiBella rdibella@dgmblaw.com
      Stephen R. Franks amps@manleydeas.com
      Stephen John Futterer sjfutterer@sbcglobal.net, r43087@notify.bestcase.com
      Melody Dugic Gazda mgazda@hendersoncovington.com
      Heather E. Heberlein hheberlein@bdblaw.com, vgum@bdblaw.com
      Dennis J. Kaselak dkaselak@peteribold.com, Cynthia@peteribold.com
      Christopher J. Klym bk@hhkwlaw.com
      Jerry R. Krzys jkrzys@hendersoncovington.com, jerrykrzys@gmail.com
      Matthew H. Matheney mmatheney@bdblaw.com, bhajduk@bdblaw.com
      Shannon M. McCormick bankruptcy@kamancus.com
      Kelly Neal kelly.neal@bipc.com, donna.curcio@bipc.com
      David M. Neumann dneumann@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com
      Timothy P. Palmer timothy.palmer@bipc.com, donna.curcio@bipc.com
      Tricia L. Pycraft tpycraft@ccj.com, bowman@ccj.com
      Kirk W. Roessler kroessler@walterhav.com,
       kballa@walterhav.com;slasalvia@walterhav.com
      John J. Rutter jrutter@ralaw.com
      Frederic P. Schwieg fschwieg@schwieglaw.com
      Michael J. Sikora msikora@sikoralaw.com, aarasmith@sikoralaw.com
      Nathaniel R. Sinn nsinn@bdblaw.com, grichards@bdblaw.com
      Rachel L. Steinlage rsteinlage@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com
      Richard J. Thomas rthomas@hendersoncovington.com,
       mgazda@hendersoncovington.com

                                             4


17-17361-aih    Doc 452    FILED 05/30/19        ENTERED 05/30/19 23:58:12       Page 4 of 5
      Andrew M. Tomko atomko@sandhu-law.com, bk1notice@sandhu-law.com
      Jeffrey C. Toole toole@buckleyking.com, young@buckleyking.com
      United States Trustee (Registered address)@usdoj.gov
      Michael S. Tucker mtucker@ulmer.com
      Phyllis A. Ulrich bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com
      Leslie E. Wargo Leslie@Wargo-Law.com
      Maria D. Giannirakis ust06 maria.d.giannirakis@usdoj.gov
      Scott R. Belhorn ust35 Scott.R.Belhorn@usdoj.gov




                                                 /s/ Heather E. Heberlein
                                                 Heather E. Heberlein (0083828)




                                           5


17-17361-aih   Doc 452    FILED 05/30/19       ENTERED 05/30/19 23:58:12          Page 5 of 5
